EXHIBIT 10.1


FIRST AMENDMENT TO
THE WASHINGTON TRUST COMPANY
NONQUALIFIED DEFERRED COMPENSATION PLAN
AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2008




A.  
WHEREAS, The Washington Trust Company (the “Company”)
      maintains The Washington Trust Company Nonqualified Deferred Compensation
Plan, as amended and restated effective as of January 1, 2008 (the “Plan”),    
  for the benefit of its eligible employees; and       WHEREAS, the Company
desires to amend the Plan; and       WHEREAS, the Company has delegated this
right to amend the Plan to the Compensation and Human Resources Committee of the
Company; and       WHEREAS, the Compensation and Human Resources Committee of
the Company has authorized the following amendment to the Plan;       NOW,
THEREFORE, the Company hereby amends the Plan as follows:    

1.  
Section 7.2(h) is hereby amended by deleting the reference to “September 15,
2008” and substituting in lieu thereof “March 14, 2009.”
   

B.  
The effective date of this Amendment is September 1, 2008.
   

C.  
In all other respects said Plan is hereby confirmed
      IN WITNESS WHEREOF, the Company has caused this Amendment to be executed
by its duly authorized officer this 16th day of September, 2008.

 
THE WASHINGTON TRUST COMPANY OF WESTERLY
/s/ John C. Warren
 
John C. Warren
 
Chairman and Chief Executive Officer
 